Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because of the recital of “said” in line 2 of the paragraph.  In addition, it need not recite “The present invention relates to” in line 1  of the paragraph. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 40, 48, 54 and 62 are objected to because of the following informalities: 
	a) in claim 40, line 3, it is suggested that the first occurrence of the acronym PVOH be spelled out, i.e., “polyvinyl alcohol (PVOH)”. In addition, the phrase “then both then” (see second line from last line) be replaced with “then both the”
             b) in claim 48, line 2, “is unit” should be replaced with “unit is” 
	c) in claim 54, lines 7 and 11, the phrases “then both then” (two occurrences) be replaced with “then both the” respectively
	d) in claim 62, the phrase “then both then” (see second line from last line) be replaced with “then both the”
              Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 57 recites  broad  limitations and narrower limitations preceded by “preferably”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 40-48 and 50-62 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2009/0134054, already cited in IDS dated 04/23/2021), hereinafter “Lee”.
	Lee teaches a package, comprising a primary package formed within a secondary package, the primary package comprising an edible or non-edible water-soluble film container and the secondary package comprising a blister card (which reads on a storage receptacle and which is flexible) having at least one blister defining a cavity, wherein the water-soluble film container comprises a first water-soluble film layer and a second water-soluble film layer formed adjacent to the first water-soluble film layer to define a container cavity between the first and second water-soluble film layers (see abstract; paragraph [0004], page 1; claims 1 and 9) and wherein the first water-soluble film layer is formed of a first water-soluble material and the second film layer is formed of a second water-soluble material, different from the first water-soluble material (see claim 13; see also paragraph [0005], page 1) to have different properties like increased hardness or decreased elasticity  (paragraph [0023], page 2). The non-edible films, for example, the film layers 110, 112, can be constructed of fully or partially hydrolyzed polyvinyl alcohol (PVOH) including PVOH copolymers, for example, saponified copolymers of vinyl acetate and methyl acrylate, vinyl acetate and itaconic acid, vinyl acetate and maleic acid, vinyl acetate and 2-acrylamido-2-propane-1-sulfonic acid, and combinations thereof (see paragraph [0068-0069], page 6; Fig. 2). As shown in Fig. 2, the film layers 110 and 112 are adhered (or sealed) together along a seal area (see also paragraph [0019], page 2).  The non-edible products can include personal care products such as shampoo, conditioner, liquid or granular soaps/sanitizers or any other such product (see paragraph [0070], page 7). In some embodiments, as shown in Fig. 2, the non-edible product 118 can include unit doses of solid formulated product (e.g., hygroscopic and adsorptive) including horticultural products, e.g., plant foods, potent low-dose pesticides such as larvicides and sulfonylurea herbicides, household products, e.g., low-dose usually eco-friendly formulations of automatic dishwasher and laundry detergent products, agricultural products, and/or any other product (see paragraph [0071], page 7), which will include water-treatment products. Inasmuch as Lee teaches unit doses of personal care products or agricultural products, as discussed above, Lee need not disclose the contingent limitations recited in claim 40, lines 20-27; claim 54; and claim 62, lines 23-31, per MPEP 211.04 II. Lee, however, fails to specifically disclose: (1) the water-soluble unit dose article wherein the first water-soluble film and the second water-soluble film each comprises a blend of PVOH polymers, the first water-soluble film and the second water-soluble film are chemically different to one another and wherein the first water-soluble film has a first water capacity and a first tensile strain at break, and the second water-soluble film has a second water capacity and a second tensile strain at break, and the differences in the water capacities and tensile strains at break between the two films as recited in claim 40; (2)  the water capacity of the first water soluble film, the water capacity of the second water-soluble film and the differences in water capacity as recited in claims 41-44, respectively; (3) the first water-soluble film and the second water-soluble film comprising a blend of a polyvinyl alcohol homopolymer and a polyvinylalcohol copolymer comprising an anionic monomer like methyl acrylate, itaconic acid or maleic acid as recited in claims 45-46 and 48, respectively; (4) the proportions of the anionic monomer in the polyvinyl alcohol copolymer of each of the first water soluble resin and the second water soluble resin as recited in claim 47; (5) the tensile strain at break of the first water-soluble film and the second water soluble film as recited in claim 50; (6) the PVOH polymers of the first water soluble resin and the second water soluble resin having a degree of hydrolysis as recited in claims 51-53; and (7) the PVOH polymers of the first water soluble resin and the second water soluble resin having a 4% solution viscosity and degree of hydrolysis as recited in claim 62. 
	With respect to differences (1), (2), (3) and (5), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a unit dose article wherein the first water-soluble film is different from the second water-soluble film,  each of the first water-soluble film and the second water-soluble film comprises polyvinyl alcohol (PVOH) and PVOH copolymers comprising methyl acrylate, itaconic acid or maleic acid because the teachings of Lee encompass these aspects as disclosed in  paragraphs [0005], [0068-0069] and claim 13, such that the resulting unit dose articles have different properties like increased hardness or decreased elasticity as disclosed in paragraph [0023]. Even though Lee does not specifically recite the water capacity and tensile strain at break of the first water-soluble film and the water capacity and  tensile strain at break of the second water-soluble film, and the water capacity differences and tensile strain at break differences between the two,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect that the first and second water-soluble films of Lee to exhibit similar water capacities and similar tensile strains at break because similar water-soluble polymer blends have been utilized, as discussed above. 
	With respect to difference (4), while Lee is silent as to the specific proportions of each of the polyvinyl alcohol copolymers comprising methyl acrylate, itaconic acid or maleic acid in the first and second water-soluble films, considering that Lee teaches a combination of PVOH homopolymer and PVOH copolymers as disclosed in paragraph [0069], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the proportions of each of the PVOH copolymers to be non-critical, which means that each proportion can vary in a wide range, hence, would overlap those recited. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized said proportions through routine experimentation for best results.
	With respect to differences (6) and (7), considering that Lee teaches fully or partially hydrolyzed polyvinyl alcohol (PVOH) including PVOH copolymers, for example, saponified copolymers of vinyl acetate and methyl acrylate, vinyl acetate and itaconic acid, vinyl acetate and maleic acid, vinyl acetate and 2-acrylamido-2-propane-1-sulfonic acid, and combinations thereof as disclosed in paragraph [0068-0069], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the PVOH polymers or PVOH copolymers of Lee to exhibit similar degree of hydrolysis and similar 4% solution viscosities because similar PVOH polymers/copolymers have been utilized. 

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 40-48 and  50-62 above, and further in view of Vicari et al. (US 2012/0164424), hereinafter “Vicari”.
	Lee teaches the features as discussed above. In addition, Lee teaches that, as illustrated in Fig. 2, the first film layer 110 is generally uniform in thickness (see paragraph [0017], page 1), and so does the second film layer 112. In alternative embodiments, however, the first film layer 110 does not have to be uniform in thickness (see paragraph [0018], page 2). Lee, however, fails to disclose the thickness of the first water-soluble film and the second water-soluble film, i.e., the first water-soluble film and the second water-soluble film independently have a thickness between 40 microns and 100 microns.
	Vicari, an analogous art, teaches water-soluble articles for packaging agricultural products (see abstract; paragraph [0007], page 1). The thickness for use as a packaging film of the article is generally from 10 to 400 microns, typically having a thickness of from 20 to 200 microns and preferably having a thickness of from 25 to 100 microns (see paragraph [0009], page 1). A packaging film made from a copolymer of vinyl alcohol and alkyl acrylate generally has a thickness from 10 microns to 400 microns, suitably from 25 microns to 100 microns to provide cold water soluble packaging films (see paragraphs [0017], [0020] and [0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared the first film layer and the second film layer of Lee having independently a thickness which overlaps those recited because it is known from Vicari that a typical packaging film for agricultural products have a thickness, suitably from 25 microns to 100 microns. As to the specific thickness, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 40-50 and 54-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,907,117. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to similar water-soluble unit dose articles comprising similar first water-soluble films and second water-soluble films having the same water capacities and tensile strain at break and the same differences in water capacities and tensile strain at break, differing only in the specific polyvinyl alcohol polymers of the first and second water soluble films.  The polyvinyl alcohol copolymers of US ‘117 however, are species of the generic PVOH polymers of the present claims. 

Claims 41-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 13 of U.S. Patent No. 10,183,794 (already cited in IDS dated 04/23/2021).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to similar water-soluble unit dose articles comprising similar first water-soluble films and second water-soluble films having the same water capacities, and the articles comprising  compositions contained within the unit dose articles, differing only in that  US ‘794 does not specifically recite that the first water-soluble film and the second water-soluble film having tensile strain at break as those recited and are sealed together along a seal area. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the first water-soluble film and the second water-soluble film to have tensile strain at break within those recited because similar first water-soluble films and second water-soluble films having the same water capacities have been utilized, hence would behave similarly and to reasonably expect that the water-soluble unit dose article of US ‘794 would have the first water-soluble film and the second water-soluble film sealed together along a seal area to have formed the unit dose article.

Claims 41-55 and 58-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 10-16, 20, 36-39 and 43-45 of U.S. Patent No. 10,428,297. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to similar water-soluble unit dose articles comprising similar first and second water-soluble films that are sealed together, differing only in that US ‘297 does not explicitly disclose the water capacities and tensile strain at break of the first and second water-soluble films and the differences in their water capacities and tensile strains at break. Even though US ‘297 is silent to the above properties, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the water capacities and tensile strains at break of the first and second water-soluble films and the difference in their water capacities and tensile strains at break to be within those recited because similar first and second water soluble film components have been utilized, hence, would reasonably exhibit similar properties.

Claims 41-50, 54-55 and 58-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1, 5-6, 9-14, 21-23, 26 and 49-52 of U.S. Patent No. 10,443,024. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to similar water-soluble unit dose articles comprising similar first and second water-soluble films that are sealed together and chemically different from each other, differing only in that US ‘024 does not explicitly disclose the water capacities and tensile strain at break of the first and second water-soluble films and the differences in their water capacities and tensile strains at break.  Even though US ‘024 is silent to the above properties, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the water capacities and tensile strains at break of the first and second water-soluble films and the difference in their water capacities and tensile strains at break to be within those recited because similar first and second water soluble film components have been utilized, hence, would reasonably exhibit similar properties.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                /LORNA M DOUYON/                                                                                Primary Examiner, Art Unit 1761